Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to the newly found prior arts, previously indicated allowability of the canceled claim 84 and the finality of the last Office action are withdrawn, and the following rejections are made non-final.  The Examiner apologizes for any inconvenience caused by this. 
Claim Objections
Claim 44 is objected to because of the following informalities:  In claim 44, applicant needs to delete “further” on line 1 (to make the meaning of instant claim 44 more clear – instant claim 41, from which claim 44 depends, already recites that the composition of claim 1 “further” comprises HPMC, DSPC or a salt of a monovalent inorganic cation).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the powder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 47, applicant needs to change “comprises” on line 2 to --- consists of --- due to the following reason: in each of the compositions (i), (ii) and (iii), the sum of all the components listed is 100 wt.%, which means that no other components can be present in each of the compositions (i)-(iii).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
First of all, the composition (i) is missing the alkyl maltoside, which is a required component of instant claim 1.  Secondly, all of the compositions (i)-(iii) are missing the “at least one excipient” which presence is required in instant claim 1.  Although the NaCl, HPMC and/or DSPC, it is the Examiner’s understanding that those compounds are components that are present in addition to the “at least one excipient” required in instant claim 1: the Examiner’s such interpretation is based on (a) [0006] of present specification where applicant states that the dry pharmaceutical composition comprises levodopa, DDI and at least one excipient ; (b) [0016] of present specification where applicant states that in some embodiments, the dry pharmaceutical composition “further” comprises HMPC, DSPC or a monovalent inorganic cation; and (c) instant claims 1 and 41.  Thus, since the compositions (i)-(iii) of claim 47 are missing the “at least one excipient” which presence is required in instant claim 1, and since the composition (i) of claim 47 is missing the alkyl maltoside, which is a required component of instant claim 1, instant claim 47 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 17, 19, 21, 26, 29, 32, 38, 41, 44, 51, 52 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1), Maggio (US 2007/0298010 A1) and Franklin (US 2016/0296591 A1).
In [0008], Jackson teaches a method of treating a patient with Parkinson’s disease, the method including administering to the respiratory tract of the patient particles that include more than about 90 wt.% of levodopa.  (The particles are delivered to the patient’s pulmonary system.)  Jackson also teaches ([0017]) other drugs that are useful for treating Parkinson’s disease and may be suitably used in its inventive method, and among the examples of such other drugs, Jackson teaches carbidopa (instant DDI).  Jackson teaches ([0017]) that combinations of drugs can be employed.  Furthermore, as evidenced by Park et al ([0068]-[0069]), it is well known in the art that levodopa is preferably administered with a DDI (such as Jackson’s carbidopa) as a supplement to maintain the mobility of levodopa by preventing levodopa from being absorbed in the peripheral zone and increase the bioavailability of levodopa.  Based on the teachings of Jackson and Park, it would have been obvious to one skilled in the art to administer to the respiratory tract of the patient particles that include both levodopa and carbidopa with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  In [0019], [0020], [0022] and [0024], Jackson teaches that the particles of its invention can also include one or more additional components, such as non-reducing sugar, phospholipids and NaCl (instant salt of a monovalent inorganic cation of claims 41 and 44).  Thus, Jackson teaches instant at least one excipient and instant salt of a monovalent inorganic cation (of claims 41 and 44).  Jackson also teaches ([0036], [0011] and [0045]) that the particles of its invention are in the form of a dry powder and that the particles are made by spray-drying and the particles have a volume median geometric diameter of about 1-30 m.  Such range lies within instant range of 1-500 m of claim 5 and thus teaches instant range of claim 5: as stated In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  
With respect to instant nonionic surfactant, alkyl maltoside, Jackson teaches ([0029]-[0030]) that the particles of its invention can include a surfactant in order to reduce particle agglomeration, promote absorption of a therapeutic agent (such as L-DOPA)  and increase bioavailability of the agent.  Jackson does not explicitly teach instant alkyl maltoside as its surfactant.  However, as evidenced by Maggio ([0047] and [0145]), an alkylglycoside compound such as dodecyl maltoside is already well known in the art as a non-toxic surfactant which, when used together with a therapeutic compound that is administered via nasal or inhalation routes, reduces aggregation of the compound.  Furthermore, as evidenced by Franklin ([0211] and [0072]), lauryl maltoside (another name for dodecyl maltoside) is known in the art as an absorption enhancer which can be compatibly used with drugs such as levodopa.  It would have been obvious to one skilled in the art to use an art-known dodecyl maltoside as Jackson’s surfactant with a reasonable expectation of reducing particle agglomeration and promoting absorption of L-DOPA.  Franklin also teaches that an absorption enhancer such as lauryl maltoside can be used in the amount of 0.1-20 wt.%.  Such range overlaps with instant range (0.1-10 wt.%) of claim 38, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
With respect to instant limitation, “wherein the dry pharmaceutical composition is suitable for intranasal administration”, Jackson teaches ([0035]) that the particles of its invention (and a pharmaceutically acceptable carrier) is administered to a patient preferably by inhalation.  However, since Jackson in view of Park, Maggio and Franklin teaches instant dry pharmaceutical composition comprising L-ODPA, instant DDI, instant alkyl maltoside and instant excipient, and since Jackson also teaches instant particle size of claim 5, Jackson’s dry powder pharmaceutical composition containing L-ODPA, instant DDI, instant alkyl maltoside and instant excipient would inherently be suitable for intranasal administration as instantly recited: instant claim 1 is not a method claim requiring an active step of administering the composition intranasally.  Claim 1 only requires that the composition is suitable for intranasal administration (i.e., capable of being administered nasally).  Therefore, Jackson in view of Park, Maggio and Franklin renders obvious instant claims 1, 4, 5, 17, 19, 26, 38, 41 and 44 (since Jackson uses the same method (i.e., spray-drying) of making its particles as that of applicant, it is the Examiner’s position that Jackson’s particles would be in a crystalline or amorphous form or in a partially crystalline and partially amorphous form as recited in instant claim 17).  
With respect to instant claim 21, in [0018], Jackson teaches that although its particles preferably include more than about 90 wt.% of L-Dopa, the presence of a non-reducing sugar or the presence of a salt (as discussed above) facilitates a lower L-Dopa wt.% (about 75 wt.% or about 50 wt.%) while maintaining favorable features.  Thus, Jackson in view of Park renders obvious instant claim 21.
With respect to instant claim 32, as already discussed above, Jackson in view of Park renders obvious administering to the respiratory tract of the patient particles including both levodopa and carbidopa with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  Jackson does not teach instant weight ratio between levodopa and carbidopa (instant DDI).  However, as evidenced by Park ([0070]), the ratio of Levodopa to the DDI is known in the art to be about 4:1 when administered to a human subject for treating Parkinson’s disease.  It would have been obvious to one skilled in the art to have the weight ratio of Jackson’s levodopa and carbidopa to be about 4:1 with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  Thus, Jackson in view of Park renders obvious instant claim 32.  
With respect to instant claim 29, as already discussed above, Jackson teaches that its particles preferably include more than about 90 wt.%, or in the presence of a non-reducing sugar or a salt, a lower L-Dopa wt.% (such as about 75 wt.% or about 50 wt.%) is present.  Based on Park, which shows that the ratio of Levodopa to the DDI is known to be about 4:1 when administered to a human subject for treating Parkinson’s disease, this would give about 22.5 wt.% (or in the presence of a non-reducing sugar or a salt, 18.75 wt.% or 12.5 wt.%) for the amount of the DDI.  Thus, Jackson in view of Park renders obvious instant claim 29.  
With respect to instant claims 51 and 52, Jackson teaches ([0085]) that dosages for a particular patient can be determined by one skilled in the art using conventional considerations.  For example, Jackson teaches effective amounts of oral L-Dopa ranges about 50-500 mg (besides, Jackson teaches that in many instances a common ongoing oral L-Dopa treatment schedule is 100 mg eight times a day).  This range overlaps with instant ranges of claim 52, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Jackson in view of Park renders obvious instant claims 51 and 52. 
With respect to instant claim 85, as discussed above Jackson teaches using one or more additional components such as NaCl in its particles.  Jackson teaches ([0024]) that the amount of salt present in the particles is less than 5 wt. %.  Specifically, Jackson teaches using 2 wt.% of NaCl in its working example ([0144]).  Thus, Jackson in view of Park renders obvious instant claim 85.
Response to Arguments
Applicant argues that in view of their amendment of claim 1, which now requires the presence of the nonionic surfactant, an alkyl maltoside, instant claims 1 and is dependent claims are allowable over Jackson in view of Park.  However, as already explained above in Paragraph 10, Jackson in view of Park, Maggio and Franklin renders obvious instant claims 1, 4, 5, 17, 19, 21, 26, 29, 32, 38, 41, 44, 51, 52 and 85.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 24 2021



.